Case 1:19-cr-00166-CMA-GPG Document 51 Filed 09/03/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Criminal Action No. 19-cr-00166-CMA-GPG

  UNITED STATES OF AMERICA,

          Plaintiff,

  v.

  JAMES WARE,

          Defendant.


       ORDER ADOPTING AND AFFIRMING JANUARY 22, 2020 RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE


          This matter is before the Court on the Recommendation of Magistrate Judge

  Gallagher (Doc. #36). The Court notes that pursuant to the terms of the written plea

  agreement, Defendant entered a plea of guilty to Count One of the Indictment which

  charged violations of 21 U.S.C. § § 841(a)(1), (b)(1)(A)(viii) and (b)(1)(B)(viii),

  knowingly and intentionally possess with the intent to distribute 500 grams and more of

  a mixture and substance containing a detectable amount of methamphetamine, and 50

  grams and more of methamphetamine (actual). The Court also notes that Defendant

  consented to Magistrate Judge Gallagher advising him with regard to his Constitutional

  rights and his rights pursuant to Rule 11 of the Federal Rules of Criminal Procedure.

  Magistrate Judge Gallagher conducted the Rule 11 hearing on January 22, 2020, at

  which time he appropriately advised the Defendant of his rights and made inquiry as to
Case 1:19-cr-00166-CMA-GPG Document 51 Filed 09/03/20 USDC Colorado Page 2 of 2




  the Defendant’s understanding of the charges, the terms of the plea agreement, the

  voluntariness of his plea, and of the consequences of pleading guilty. Based on that

  hearing Magistrate Judge Gallagher recommended that the District Court Judge accept

  Defendant's plea of guilty to Count One of the Indictment.

        Neither the Defendant nor the Government has filed any objections to the

  Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

        1.     Court Exhibits 1 and 2 are accepted and admitted.
        2.     The plea as made in open court on January 22, 2020, is accepted and the
               Defendant is adjudged guilty of violation of 21 U.S.C. § § 841(a)(1),
               (b)(1)(A)(viii) and (b)(1)(B)(viii), knowingly and intentionally possess with
               the intent to distribute 500 grams and more of a mixture and substance
               containing a detectable amount of methamphetamine, and 50 grams and
               more of methamphetamine (actual).

        DATED: September 3, 2020


                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                              2
